 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAUS MATEO THOMPSON                          No. 2:16-CV-0079-TLN-DMC
      SUBIDO,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      COMMISSIONER OF SOCIAL
15    SECURITY,
16                       Defendant.
17

18

19                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

20   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

21   Final judgment was entered on February 13, 2018. Pending before the court in this closed matter

22   is plaintiff’s counsel’s motion (Doc. 38) for an extension of time to file a motion for attorney’s

23   fees pursuant to 42 U.S.C. § 406(b). Good cause appearing therefor, counsel’s request is granted.

24   Counsel may file his motion for attorney’s fees within 60 days of the date of this order.

25                  IT IS SO ORDERED.

26   Dated: March 26, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
